Exhibit 10.2

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Restricted Stock Unit Agreement

(Non-Employee Directors)

 

Name of Participant:

   <<First Name>> <<MI>> <<Last Name>>

Grant Date:

                       , 20    

Number of Shares Subject to Award:

   <<Number of RSUs>>

Date Vesting Begins:

                       , 20    

THIS AGREEMENT (the “Agreement”), made effective as of                     ,
20     (the “Grant Date”), between BB&T CORPORATION, a North Carolina
corporation (“BB&T”), and <<First Name>> <<MI>> <<Last Name>>, a Non-Employee
Director (the “Participant”).

RECITALS:

BB&T desires to carry out the purposes of the BB&T Corporation Amended and
Restated 2004 Stock Incentive Plan, as it may be amended and/or restated (the
“Plan”), by affording the Participant an opportunity to acquire shares of BB&T
Common Stock, $5.00 par value per share (the “Common Stock”), as hereinafter
provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Restricted Stock Unit. Subject to the terms of this Agreement and
the Plan, BB&T hereby grants the Participant a Restricted Stock Unit (the
“Award”) for <<Number of RSUs>> whole shares of Common Stock (the “Shares”). The
“Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates, and satisfaction of such conditions, as described in
Section 3 and Section 4 herein. For the purposes herein, the Shares subject to
the Award are units that will be reflected in a book account maintained by BB&T
and that will be settled in whole shares of Common Stock if and to the extent
permitted pursuant to this Agreement and the Plan. Prior to distribution of the
Shares upon vesting of the Award, the Award shall represent an unsecured
obligation of BB&T, payable (if at all) only from BB&T’s general assets.

3. Vesting of Award. Subject to the terms of the Plan and this Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall become vested and earned with respect to twenty-five percent
(25%) of the Award on the first- (1st-) year anniversary of the Grant Date, and
with respect to an additional twenty-five percent (25%) of the Award on each
annual anniversary of the Grant Date over the following three years, so that the
Award shall be fully vested and earned on the fourth- (4th-) year anniversary of
the Grant Date. The Administrator has sole authority to determine whether and to
what degree the Award has vested and is payable, and to interpret the terms and
conditions of this Agreement and the Plan.

4. Termination of Service; Forfeiture of Award; Effect of Change of Control.

(a) Except as may be otherwise provided in the Plan or Section 4(b) of this
Agreement, in the event that the service of the Participant as a Director
terminates for any reason and the Award has not vested pursuant to Section 3,
then the Award, to the extent not vested as of the Participant’s termination of
service date, shall be forfeited immediately upon such termination of service,
and the Participant shall have no further rights with respect to the Award or
the Shares underlying the Award. The Administrator (or its designee, to the
extent permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of service. The Participant expressly



--------------------------------------------------------------------------------

acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s service as a Director shall result in
forfeiture of the Award and the underlying Shares to the extent the Award has
not vested as of the Participant’s termination of service date. As used in this
Agreement, the phrase “termination of service” means a “separation from
service,” within the meaning of Section 409A, as a Director.

(b) Notwithstanding the provisions of Section 3 and Section 4(a), the following
provisions shall apply if any of the following shall occur prior to the fourth-
(4th-) year anniversary of the Grant Date:

 

  (i) Retirement. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s termination of service as a Director due to the Participant’s
Retirement, the Award shall become fully vested as of the date of the
Participant’s termination of service as a Director due to Retirement without
regard to the vesting schedule set forth in Section 3 herein.

 

  (ii) Death. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s death, the Award shall become fully vested as of the date of death
without regard to the vesting schedule set forth in Section 3 herein.

 

  (iii) Disability. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the date
of the Participant’s disability (as determined by the Administrator or its
designee in accordance with the Plan and, if applicable, Section 409A), the
Award shall become fully vested as of the Participant’s date of termination of
service as a Director on account of disability without regard to the vesting
schedule set forth in Section 3 herein.

 

  (iv) Change of Control.

 

  (A) In the event that there is “Change of Control,” as defined in
Section 4(b)(iv)(B), of BB&T subsequent to the date hereof, the Award shall be
payable in accordance with this Agreement and become fully vested as of the
effective date of such event without regard to the vesting schedule set forth in
Section 3 herein.

 

  (B) For purposes of this Section 4(b)(iv), a “Change of Control” will be
deemed to have occurred on the earliest of the following dates: (i) the date any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of BB&T and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Restriction Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (iv) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

5. Settlement of Award and Distribution of Shares.

(a) Upon vesting, the Award shall be payable in a lump sum in whole shares of
Common Stock. Fractional Shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional Share shall be
disregarded.

(b) Shares of Common Stock subject to the Award shall, upon vesting of the
Award, be issued and distributed to the Participant (or, if the Participant is
deceased, to the Participant’s beneficiary or beneficiaries) in a lump sum
within ninety (90) calendar days after the end of the Restriction Period
(provided that if such ninety- (90-) day period begins in one calendar year and
ends in another, the Participant (or the Participant’s beneficiary or
beneficiaries) shall not have the right to designate the calendar year of
payment).

 

2



--------------------------------------------------------------------------------

6. No Right to Continued Service for Future Awards. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the service of BB&T or an Affiliate as a
Director or in any other capacity or affect in any way with the right of BB&T or
an Affiliate to terminate the Participant’s service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the service of the Participant with BB&T or an
Affiliate. The grant of the Award does not create any obligation on the part of
BB&T to grant any further Awards.

7. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with Plan procedures does not constitute a transfer. The Participant shall not
sell, transfer, assign, pledge or otherwise encumber the Shares subject to the
Award until the Restriction Period has expired and all conditions to vesting and
distribution have been met.

8. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, service agreement, or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

10. Amendment and Termination, Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

11. Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.

12. Withholding; Tax Matters; Fees.

(a) BB&T shall report all income and prior to the delivery or transfer of Shares
or any other benefit conferred under the Plan, BB&T or its agent shall withhold
all required local, state, federal, foreign and other income tax obligations and
any other amount required to be withheld by any governmental authority or law
and paid over by BB&T to such authority for the account of such recipient. In
accordance with procedures established by the Administrator, the Participant may
arrange to pay all applicable taxes in cash. In the event the Participant does
not make such arrangements, such tax obligations shall be satisfied by the
withholding of Shares to which the Participant is entitled. The number of Shares
to be withheld shall have a Fair Market Value as of the date that the amount of
tax to be withheld is determined as nearly equal as possible to the amount of
such obligations being satisfied.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or issuance, transfer or disposition of

 

3



--------------------------------------------------------------------------------

Shares (or any other benefit) pursuant to the Award, and the Participant is in
no manner relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.

(c) All third party fees relating to the release, delivery, or transfer of any
Award or Shares shall be paid by the Participant or other recipient. To the
extent the Participant or other recipient is entitled to any cash payment from
BB&T or any of its Affiliates, the Participant hereby authorizes the deduction
of such fees from such payment(s) without further action or authorization of the
Participant or other recipient; and to the extent the Participant or other
recipient is not entitled to any such payments, the Participant or other
recipient shall pay BB&T or its designee an amount equal to such fees
immediately upon the third party’s charge of such fees.

13. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding on the parties hereto.

14. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.

15. Severability. The provisions of this Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Compliance with Laws, Restrictions on Award and Shares. BB&T may impose such
restrictions on the Award and the Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Award or Shares. Notwithstanding any other provision in
the Plan or this Agreement to the contrary, BB&T shall not be obligated to
issue, deliver or transfer any shares of Common Stock, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend or legends to be placed on
any Shares issued pursuant to the Award in such form as may be prescribed from
time to time by applicable laws and regulations or as may be advised by legal
counsel.

17. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

18. Counterparts, Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction; provided,
however, that to the extent Section 409A is applicable, such offset shall not
exceed the greater of Five Thousand Dollars ($5,000) or the maximum offset
amount then permitted under Section 409A.

 

4



--------------------------------------------------------------------------------

20. Adjustment of Awards upon Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T and by
the Participant effective as of the day and year first above written.

 

BB&T CORPORATION By:  

 

PARTICIPANT

 

<<First Name>> <<MI>> <<Last Name>>

 

6